Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: consider the closest prior art, U.S. Patent 5,764,691 to Kawabe.  Kawabe teaches a method (and implies an apparatus thereby) wherein an exothermic reactor is provided suitable to generate an intermediate material (ethylene oxide) by the exothermic oxidation of an olefin to an olefin oxide, this olefin oxide is then moved to an absorber tank where it is contacted with water, to generate an aqueous intermediate material, this aqueous phase is then provided to a stripping column where it is separated into a gas phase and a water-rich aqueous phase, this phase is then transferred to a hydration reaction (endothermic reactor) where water is added to react into ethylene glycol and water, and is separated (dehydrated) in a series of distillation towers. (Kawabe, col. 1, ln. 18-55).   There is no teaching, suggestion, or motivation found in the prior art to include an evaporation concentrator into the process, heat-exchanging to develop steam from the final product, and utilizing said steam in a mechanical vapor recompressor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772